Citation Nr: 1313342	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  08-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent for the period prior to January 8, 2010, and in excess of 20 percent for the period beginning January 8, 2010, for bilateral patellofemoral degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active military service from April 1998 to April 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In connection with his appeal the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2008 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

This case was before the Board in October 2009 and July 2010, at which times the issues currently on appeal were remanded for additional development.  The case was then returned to the Board for further appellate action.

In a July 2012 decision, the Board determined that that the DJD of the Veteran's right knee warranted a 10 percent rating, but not higher, throughout the initial rating period and that the DJD of the Veteran's left knee warranted a separate 10 percent rating, but not higher, throughout the initial rating period from April 16, 2005.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Memorandum Decision, the Court vacated the July 2012 Board decision to the extent that the Board denied 
entitlement to an initial disability rating in excess of 10 percent for the period prior to January 8, 2010, and in excess of 20 percent for the period beginning January 8, 2010, for bilateral patellofemoral DJD.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.



REMAND

The Board's review of the record reveals that further development on the matters of entitlement to an initial disability rating in excess of 10 percent for the period prior to January 8, 2010, and in excess of 20 percent for the period beginning January 8, 2010, for bilateral patellofemoral DJD is warranted. 

In this case, a remand is required for this matter in order to comply with the July 2012 Memorandum Decision.  In that decision, the Court noted that the Board had failed to ensure compliance with its prior remand order.  It was highlighted that the Board's July 2010 remand found a January 2010 VA examination report did not comply with the Board's October 2009 remand, as the examiner failed to determine the extent of any incoordination, weakened movement, pain of motion, and excess fatigability on use as well as to discuss the existence and frequency of locking episodes in the January 2010 VA examination report.  It was further noted that the Board instructed the RO or Appeals Management Center (AMC ) in the July 2010 remand to ensure that the examiner provided all information required for rating purposes.  The Court indicated that the same VA examiner failed to provide that requested information in the August 2010 VA examination report of record and instead provided a report of nearly identical information.  The Court remanded these matters to the Board for an additional medical examination that complies with the Board's prior remand orders. 

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected bilateral patellofemoral DJD.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  All indicated studies, including range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The examiner should also determine if either knee locks and if so the frequency of the locking. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, pain on motion, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to incoordination, weakened movement, pain on motion, or excess fatigability in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also provide an opinion concerning the impact of the bilateral knee disability on the Veteran's ability to work.

The rationale for all opinions expressed must also be provided.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

